State Medicaid Director Thank You Letter for Y2K Accomplishments

DEPARTMENT OF HEALTH & HUMAN
SERVICES Health Care Financing Administration
Center for Medicaid and State Operations 7500 Security Boulevard Baltimore, MD 21244-1850
March 27, 2000
Dear State Medicaid Director:
I am very pleased to report that we made it into the new millennium with very few Y2K-related
problems. This is due to the large amount of work completed by your staff and the coordination of
effort with the Health Care Financing Administration's (HCF) Independent Verification and
Validation Teams. Together, we evaluated the Medicaid enterprise topics with special emphasis on
your Business Continuity and Contingency Plan and Outreach services to providers and
beneficiaries. Your staff's work in all of these areas was exemplary and is responsible for the
smooth transition during the millennium rollover.
During the first few months of this year, HCFA will continue to publish Y2K related Information
Briefs addressing a variety of subjects that are of interest to the States. I encourage you and your
staff to take advantage of these opportunities to stay abreast of current Y2K issues. These
Information Briefs will be posted on HCFA's Medicaid Y2K web site (
http://www.hcfa.gov/y2k/medicaid/caidinf3.htm).
Again, congratulations on the work you have accomplished and thank you for your State's efforts
and cooperation. I look forward to building on the processes and new systems partnerships we
forged over the past months and to collaborating with you again on many projects to come.
Sincerely,
/s/
Timothy M.
Westmoreland
Director

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd032700.asp (1 of 2)4/11/2006 4:37:24 PM State Medicaid Director Thank You
Letter for Y2K Accomplishments

Page 2
cc:
All HCFA Regional Administrators

All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge Director, Health Policy Unit American Public Human Services Association
Joy Wilson Director, Health Committee National Conference of State Legislatures
Matt Salo Director of Health Legislation National Governors' Association
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd032700.asp (2 of 2)4/11/2006 4:37:24 PM

